Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 05/15/2020.  Presently claims 60-79 are pending. New claims 80 has been added.

Response to Arguments
Applicant's arguments filed 05/15/2020 with respect Claim Rejections - 35 USC § 103 have been fully considered and they are not persuasive, however a new Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 have been presented based upon the Applicant’s amendments.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 60, in lines 11-12 the phrases “ the grinding disc” and “ said grinding disc” render the claim indefinite because it is unclear if “ the grinding disc” and “ said grinding disc” are the same as or different from “a rotating annular disc” that recited in the same claim 60 line 9.

As best understood and for the purpose of the examination, the Examiner interpreted “the grinding disc” and “said grinding disc” as the same as from “a rotating annular disc” that recited in the claim 60 line 9.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 60-71 and 79-80 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ranne (US6158680A).
Regarding claim 60, Ranne disclose a method of grinding a particulate mineral ore material (abstract and col.12 lines 22-24), the method comprising: 
stirring a mixture (figs.19-21) of said particulate mineral ore material and a grinding media by a stirring device (figs.11-15: (150)) having a body (fig.11: (164)) (col.13 lines 12-54), 
said particulate mineral ore material having a density of at least 2,000 kg/m3 (col.12 lines 22-24: the mill can be used for processing a products having crystalline structures. The diamond having crystalline structures, the diamond density is 3150 to 3530 kg/m3 (see the attached non patent literatures “Crystal Definition, Examples, and Common Types” and “Diamond density”), and 
deflecting the mixture of said particulate mineral ore material and said grinding media from the body of said stirring device by a plurality of protective elements (figs.11 and 13: each vanes (176, 178. and 180) has a respective raised pods (182, 184, and 
wherein the body comprises a rotating annular disc (fig.11: (164)), and 
wherein the plurality of protective elements (figs.11 and 13: each vanes (176, 178., and 180) has a respective raised pods (182, 184, and 186)) are elongated in a plane orthogonal to an axis of rotation of the grinding disc (fig.11: (164)) and arranged at an angle to a direction of rotation of said grinding disc (fig.11: (164)) to deflect the mixture of the particulate mineral ore material particles and grinding media (figs19-21) to minimise contact of the mixture of particulate mineral ore material particles and grinding media against the body and to promote contact between the particulate mineral ore material particles and grinding media (col.14 lines 10-36).

Regarding claim 61, Ranne disclose a stirring device (figs.11-15: (150)) for stirring a mixture of a particulate material (figs19-21) and a grinding media in a grinding mill (abstract and col.12 lines 22-24) (col.13 lines 12-54), the stirring device comprising: 
a rotating annular grinding disc body (fig.11: (164)) (col.13 lines 12-54), 
a plurality of protective elements (figs.11 and 13: each vanes (176, 178. and 180) has a respective raised pods (182, 184, and 186)) that extend outwardly from said disc body (fig.11: (164)) and are spaced apart around said disc body to deflect the mixture of said particulate material and said grinding media from said disc body (figs19-21), 
wherein said particulate material are mineral ore particles having a density of at least 2,000 kg/m3 (col.12 lines 22-24: the mill can be used for processing a products having crystalline structures. The diamond having crystalline structures, the diamond 
wherein the plurality of protective elements vanes (figs.11 and 13: each (176, 178., and 180) has a respective raised pods (182, 184, and 186)) are elongated in a plane orthogonal to an axis of rotation of the disc body (fig.11: (164)) and arranged at an angle to a direction of rotation of said disc body (fig.11: (164)) to deflect the mixture of the particulate mineral ore material particles and grinding media (figs19-21)  to minimize contact of the mixture of particulate mineral ore material particles and grinding media against the disc body and to promote contact between the particulate mineral ore material particles and grinding media (col.14 lines 10-36).

Regarding claim 62, Ranne disclose said plurality of protective elements (figs.11 and 13: each vanes (176, 178. and 180) has a respective raised pods (182, 184, and 186)) extend at an angle to a surface of said disc body.  

Regarding claim 63, Ranne disclose said disc body comprises an outer edge (fig.11: (174)), and wherein at least one of said plurality of protective elements (figs.11 and 13: each vanes (176, 178. and 180) has a respective raised pods (182, 184, and 186)) extends radially outward from said outer edge (fig.11: (174)).

Regarding claim 64, Ranne disclose wherein said disc body (fig.11: (164)) comprises opposed surfaces (fig.11: (166) and (168)) and said plurality of protective 
wherein the plurality of protective elements includes a first protective element (fig.11: (178)) and an adjacent, second protective element (fig.11: (180)), the first and second protective elements defining a circumferential gap therebetween (fig.11: the gap between elments (178) and (180)), and wherein at least one of the opposed surfaces ((ig.11: (166)) spans the gap and interconnects the first and second protective elements.

Regarding claim 65, Ranne disclose wherein said plurality of protective elements each comprise at least one of a projection, an elongated body, a block-shaped element, a flange, a tooth, a planar element, a vane, a blade, a fin, a plate, a bar, a post, a rod, a channel-shaped element, a V-shaped element, a U-shaped element, a depression, a recess, a ramp-like element and a wedge-shaped element (figs.11 and 13: each vanes (176, 178. and 180) has a respective raised pods (182, 184, and 186)).

Regarding claim 66, Ranne disclose wherein said plurality of protective elements (figs.11 and 13: each vanes (176, 178. and 180) has a respective raised pods (182, 184, and 186)) comprise said block-shaped element, 
wherein said block-shaped element (fig.11: (174)) is operatively coupled to said disc body (fig.11: (164)) so that opposed sides of said block-shaped element extend outwardly from said opposed surfaces (fig.11: (166) and (168)) of said disc body and/or 

Regarding claim 67, Ranne disclose use of the stirring device of claim 61 in a stirring device assembly (col.6 lines 18-23 and fig.8).  

Regarding claim 68, Ranne disclose a stirring device assembly for a grinding mill body (col.8 lines 8-9 and fig.2: (20)), comprising a plurality of stirring devices of claim 61 mounted to a drive shaft for rotating said stirring devices (col.6 lines 18-23 and fig.8).

Regarding claim 69, Ranne disclose use of the stirring device assembly of claim 68 as a mill impeller in a grinding mill (col.11 lines 24-28).

Regarding claim 70, Ranne disclose mill body ((col.8 lines 8-9 and fig.2: (20)) comprising a stirring device assembly, the stirring device assembly comprising a plurality of the stirring device of claim 61 mounted to a drive shaft for rotating said plurality of stirring devices (col.6 lines 18-23 and fig.8).

Regarding claim 71, Ranne disclose a grinding mill (fig.1: (10)) comprising said mill body ((col.8 lines 8-9 and fig.2: (20)) of claim 70.


Regarding claim 79, Ranne disclose wherein the plurality of protective elements includes a first protective element (fig.11: (178)) and an adjacent, second protective element (fig.11: (180)), the first and second protective elements defining a circumferential gap therebetween (fig.11: the gap between elments (178) and (180)), and wherein at least one of the opposed surfaces ((ig.11: (166)) spans the gap and interconnects the first and second protective elements.

Regarding claim 80, Ranne disclose a grinding element for a grinding mill (abstract and col.12 lines 22-24)), comprising: 
an annular grinding disc (fig.11: the disc (164) of the device (150)) mountable coaxially on a rotating drive shaft within a grinding mill (fig.1: (10)) (col.13 lines 12-54), 
said annular grinding disc (fig.11: the disc (164)) having opposed radial surfaces  (fig.11: (166) and (168)) and an outer circumferential edge (fig.11: (172)), 
a plurality of protective elements (figs.11 and 13: each vanes (176, 178. and 180) has a respective raised pods (182, 184, and 186)) provided along the opposite radial surfaces (fig.11: (166) and (168)) and along the outer circumferential edge (fig.11: (172)),  
wherein the protective elements (figs.11 and 13: each vanes (176, 178. and 180) has a respective raised pods (182, 184, and 186)) protrude from said opposite radial surfaces (fig.11: (166) and (168))  and from said outer circumferential edge (fig.11: (172)) and are spaced apart from each other in a circumferential direction along said opposite radial surfaces and along said outer circumferential edge (fig.11 and 13), and 


the particulate mineral ore material having a density of at least 2,000 kg/m (col.12 lines 22-24: the mill can be used for processing a products having crystalline structures. The diamond having crystalline structures, the diamond density is 3150 to 3530 kg/m3 (see the attached non patent literatures “Crystal Definition, Examples, and Common Types” and “Diamond density”).

Claims 72-75 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Edward (US3307792A).

Regarding claim 72, Edward disclose a mill body (fig.: (1)) (col.4 line 44-col.5 line 5), comprising an inlet (fig.: (6)) for receiving a particulate material, 
an outlet (fig.: (4)) for discharging ground particles and a shelf extending (fig.:  (16)) from an inner sidewall (fig.: (17)), 

wherein said particulate material are mineral ore particles having a density of at least 2,000 kg/m3 (claim 1, col.1 lines 29-41: the mill can is used for processing sand. The sand density is 2082 kg/m3 (see the attached non patent literatures “Sand density”).

Regarding claim 73, Edward disclose wherein said shelf (fig.:  (16)) comprises opposed surfaces and said plurality of protective elements extend from at least one of said opposed surfaces and/or said plurality of protective elements extend radially from said shelf and/or said one or more protective elements extend at an angle to at least one of said opposed surfaces (col.3 lines 17-21).

Regarding claim 74, Edward disclose a stirring device assembly (fig.1: (11)), said stirring device assembly having a plurality of stirring devices (fig.1: (11)) mounted to a drive shaft (fig.1: (12)) for rotating said stirring devices.

Regarding claim 75, Edward disclose the grinding mill is configured to grind mineral ore particles that comprise at least one of iron, quartz, copper, nickel, zinc, lead, gold, silver, platinum, tungsten, chromium, or silicon (col.1 lines 29-41: sand).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 76 are rejected under 35 U.S.C. 103 as being unpatentable over Edward (US3307792A).

Regarding claim 76, Edward disclose the grinding mill is capable for fine grinding having a power consumption (the grinder inherent having a power consumption in order to grind the material).
Edward does not explicitly disclose grinding mill having a power consumption of 10 to 70kWhr/t.

Edward to modify the grinding mill to have any power consumption including the power consumption of 10 to 70kWhr/t depending on the design of the grinding mill such as the grinding capacity, size, type of grinding media been used, and the parameters at which the grinding mill is operated..etc, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 


Claims 78 are rejected under 35 U.S.C. 103 as being unpatentable over Ranne (US6158680A).

Regarding claim 78, Ranne disclose the grinding mill is capable for fine grinding having a power consumption (col.4 lines 40-41 and fig.1: (44)).
Ranne does not explicitly disclose grinding mill having a power consumption of 10 to 70kWhr/t.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to Ranne to modify the grinding mill to have any power consumption including the power consumption of 10 to 70kWhr/t depending on the design of the grinding mill such as the grinding capacity, size, type of grinding media been used, and the parameters at which the grinding mill is operated..etc, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725